Opinion issued February 12, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-11-01049-CR
                               NO. 01-11-01069-CR
                            ———————————
                         IN RE JORGE MATA, Relator



            Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Jorge Mata, seeks mandamus

relief compelling the trial court to rule on his motions for judgment nunc pro tunc.1

The trial court signed an order denying both on January 9, 2013.

1
      The underlying cases are Case Nos. 125379001010 and 129868401010 in the
      183rd District Court of Harris County, Texas, the Honorable Vanessa Vasquez,
      presiding.
      Accordingly, the petition for writ of mandamus is dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2